DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 29 and 38 are rejected because it is unclear if the ultrasound transducer is the imaging scanner as now claimed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25, 27, 29-32, 34, 36, 38-39, 41 and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0096434 to Mehi et al. “Mehi” in view of U.S. Publication No. 2006/0241383 to Camus et al. “Camus” or alternatively, U.S. Publication No. 2005/0033179 to Gardner et al. “Gardner”.  
As for Claims 25, 27, 30-32, 34, 36, 39, 41 and 43-44, Mehi discloses a computer system (e.g. processor and memory) and method for gating ultrasound image acquisition (e.g. via imaging scanner or “probe”; Paragraph [0061]) with respect to a respiration signal (Abstract; Paragraphs [0004], [0027]-[0028], [0030]-[0031]).  Mehi specifically discloses,
“The portions of the respiration waveform 4200 above the reference line 4204, are peaks or plateaus 4202, and generally represent the period when the subject’s movement due to breathing has substantially stopped.  By ‘substantially stopped’ is meant that a subject’s movement due to breathing has substantially stopped to the point at which the collection of ultrasound data is desirable because of a reduction in artifacts and inaccuracies that would otherwise result in the acquired image due to breathing motion” (Paragraph [0026]).  
and 
“The invention features a method for gating retention of ultrasound based on the respiration cycle.  For example, a threshold value can be selected, and a time position can be recorded when the respiration signal exceeds the threshold.  When the signal falls below the threshold value again, a second time position can be recorded.  The highest signal value between these two points can denote a peak position.  The peak position can indicate the start of the respiration cycle.  The user can specify additional information such as a custom offset from the start of the cycle.  The user can also specify a duration during which to allow acquisition” (emphasis added-Paragraph [0027]).  

Examiner notes that such limitations are considered to read on detecting a specific body movement of an object in a region of interest during a given respiratory movement cycle in its broadest reasonable interpretation given that Applicant merely infers motion/movement from a respiratory waveform or breathing plot (204 in Fig. 2).  In addition, the subject’s specific anatomy being imaged by Mehi is considered to be an object in a region of interest with a detected (e.g. inferred/correlated) movement/motion during non-peak or plateaus or a lack of movement/motion during the peaks or plateaus after movement is detected.  Such a position is evidenced by U.S. Publication No. 2015/0371379 to Averikou et al. which discloses that respiratory motion causes movement in anatomy near the diaphragm (e.g. liver) (Paragraph [0004]) and U.S. Publication No. 2005/0113702 to Salla et al. which discloses that respiratory motion may be used to determine organ motion (Paragraphs [0038], [0043] and [0050]).  
Examiner notes that such disclosures, particularly the briefly described embodiment where the user may specify the “acquisition duration” are considered to read on the claimed processing steps of commencing imaging of the object at a first fixed time after the specific movement is detected and interrupting the imaging at a second fixed time after the commencement and during the given respiratory movement cycle thereby only imaging the object during a pre-defined phase of the given respiratory movement via a plurality of images acquired between the first and second times in its broadest reasonable interpretation.  
Mehi depicts multiple respiration cycles (Fig. 1) it is not clear if the aforementioned gating and acquisition steps are repeated for other respiratory cycles.  It follows, Mehi does not appear to disclose a step to compare images from each of two or more respiratory movement cycles as now claimed.  
Camus teaches from within a similar field of endeavor with respect to gated image acquisition where multiple images are captured over multiple cycles (Fig. 3 and corresponding descriptions).  Camus depicts (Figs. 11-12) where images (e.g. including static regions) from two or more movement cycles can be compared and matched (Paragraphs [0058]-[0062]).  
Alternatively, Gardner teaches from within a similar field of endeavor with respect to ultrasound imaging over a movement cycle where images from two or more movement cycles can be compared and matched (Fig. 5 and corresponding descriptions).  
Accordingly, one skilled in the art would have been motivated to have modified the gated ultrasound system and method described by Mehi to repeat the image acquisition over several respiratory cycles as described by Camus or Gardner in order to visualize the imaged object at corresponding phases of multiple movement cycles.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  
With respect to Claims 29 and 38, Examiner notes that ultrasound images would be acquired with an ultrasound transducer.  

Claims 26, 28-29, 33, 35, 37-38 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehi and Camus/Gardner as applied to Claims 25, 32 and 34 above and in further view of U.S. Publication No. 20140018676 to Kong et al. “Kong”.  
Mehi and Camus/Gardner discloses an ultrasound imaging system and method where matched images are compared with one another (e.g. image subtraction).  However, Camus does not expressly disclose a step of generating a temperature map from the matched images.  
Kong teaches from within a similar field of endeavor with respect to ultrasound imaging and particularly with respect to acquiring and matching images (Abstract) where a temperature map may be created to indicate a change in temperature at an observed part of the internal organ (Paragraphs [0054], [0059], [0063]-[0070] and [0104]-[0105]).  
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to have modified the image comparing means described by Mehi and Camus/Gardner to also include an option to generate a temperature map as described by Kong in order to indicate a change in temperature at an observed part of the internal organ.  Such a modification would provide additional diagnostic information and merely requires a combination of prior art techniques to yield predictable results (MPEP 2143).  
Regarding Claims 28 and 37, Examiner notes that the system described above discloses determining a peak movement of the respiratory cycle in its broadest reasonable interpretation.  
Claims 29 and 38 are alternatively rejected over the modified system and method of Mehi, Camus/Gardner and Kong given that Kong discloses a transducer as part of the ultrasound imaging system (Paragraph [0050]).  
As for Claims 33 and 42, Kong discloses wherein the observed part of the organ is treated with HIFU (Paragraphs [0048]-[0049]) which is considered to be ablation in its broadest reasonable interpretation.  

45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehi and Camus/Gardner as applied to Claims 25 above and in further view of U.S. Publication No. 2013/0066395 to Simon et al. “Simon”.  
Regarding Claim 45, Mehi and Camus/Gardner discloses an ultrasound imaging system and method as described above including a respiratory phase determining means.  
However, the art of record does not specify that the respiratory phase determining mean is a sensor and a respiratory belt as now claimed. 
Simon teaches from within a similar field of endeavor with respect to gating or triggering a medical procedure based on, at least in part, respiratory sensors attached to belts strapped around the chest (Paragraph [00143]).  Such disclosures are considered to read on a respiratory phase sensor and belt in its broadest reasonable interpretation.  
Accordingly, one skilled in the art would have been motivated to have modified the respiratory phase determining means as described by Mehi to use other conventionally known respiratory phase sensors and belts as described by Simon as such a modification merely involves a simple substitution of one known respiratory phase determining means for another to yield predictable results.  Furthermore, Applicant has failed to provide any criticality or unexpected result from using one respiratory phase determining means or another.  

Response to Arguments
Applicant’s arguments with respect to claims 25-44 have been considered but are not persuasive.  Applicant argues that because, in one embodiment, ultrasound images are acquired outside the valid zone, the art of record fails to read on “only” acquiring images during a pre-defined phase of the given respiratory movement cycle (REMARKS, Pages 8-10).  Applicant also argues “Mehi is not concerned with ‘precisely maintaining the position of an ultrasound probe relative to the human body, breathing cycle to breathing cycle” (REMARKS, Page 10).  Examiner respectfully disagrees.  
First, it must be noted that Applicant’s second argument above is not commensurate with the claims given that the claims fail to disclose maintaining a position of the ultrasound probe.  Second, as reiterated above, Mehi discloses an embodiment where a user sets (e.g. specifies) an acquisition duration.  Examiner notes that an acquisition duration is not considered to have any images acquired outside the “acquisition duration”.  Thus, the rejection(s) have been maintained.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication No. 2008/0309333 to Stehning et al. which discloses only acquiring image data during a desired respiratory window (Paragraphs [0045]).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793